[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner is presently incarcerated in Wallens Ridge State Prison in Big Stone Gap, Virginia, having been transferred thereto from a Connecticut prison per order of the respondent. Petitioner's claims essentially amount to a claim of wrongful classification.
This Court has previously ruled in Allen Tart v. Commissioner ofCorrections, a copy of which is attached hereto, that a prisoner does not have a liberty interest in any particular security classification, Whewayv. Warden, 215 Conn. 418, 430-31 (1990)
Accordingly this is not a matter for a habeas petition. The Court, therefore, sua sponte, hereby dismisses the petition.
  ___________________, JTR Rittenband